Citation Nr: 1742478	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-03 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for tinea versicolor with tinea corporis, currently rated as 10 percent disabling. 

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1985 to October 1997; January 2003 to February 2004; March 2004 to August 2004; September 2004 to September 2006; and September 2007 to January 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These matters were previously remanded by the Board in July 2015 to schedule a hearing, as requested by the Veteran.  The Veteran testified at a hearing before the Board in January 2017; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain additional evidence and provide the Veteran with VA examinations.  The Veteran testified at the January 2017 hearing that he received care at the Jackson Hospital in Montgomery for hypertension and skin condition.  In addition, the Veteran submitted an authorization to release information from Baptist South in Montgomery, Alabama, in January 2017 but it does not appear the AOJ has attempted to retrieve these records.  The AOJ should assist the Veteran in obtaining these identified private treatment records on remand.  See 38 U.S.C.A. § 5103A(b) (West 2015).  
   

Furthermore, at the January 2017 hearing, the Veteran's representative stated that the Veteran's symptoms for hypertension and skin condition had worsened since the last examinations in 2015.  Thus, new examinations are required on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private or VA treatment records for his claimed disabilities that have not been associated with the claims file, to include treatment at Jackson Hospital and Baptist South.  A signed release form should be completed for each private treatment provider.    

2.  Schedule a VA examination with an appropriate clinician to evaluate the current level of disability associated with the Veteran's hypertension. The claims file must be made available for review by the clinician. The report must reflect that the claims file was reviewed.

The clinician must provide an opinion as to the severity of the Veteran's hypertension symptoms and how those symptoms impact the Veteran's occupational functioning. 

A rationale for all requested opinions shall be provided. If the clinician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or a limitation of current medical knowledge.

3.  Schedule a VA examination with an appropriate clinician to evaluate the current level of disability associated with the Veteran's tinea versicolor with tinea corporis. The claims file must be made available for review by the clinician. The report must reflect that the claims file was reviewed.

The clinician must provide an opinion as to the severity of the Veteran's tinea versicolor with tinea corporis and how it impacts the Veteran's occupational functioning.  

A rationale for all requested opinions shall be provided. If the clinician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or a limitation of current medical knowledge.

4.  Complete any additional development warranted, then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




